Citation Nr: 0702853	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial disability evaluation for 
post-traumatic stress disorder (PTSD), currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


The record before the Board does not contain records of VA 
treatment.  At his VA examination in June 2003, the veteran 
reported that he had recently requested a referral to the 
PTSD clinic, and that he was scheduled for intake on July 11, 
2003.  At his hearing before the Board in December 2006, he 
reported that he had received treatment at the VA facility in 
New Orleans before Hurricane Katrina and that, after that 
hurricane, he had been receiving VA treatment at LaPlace, 
Louisiana.  Such records are deemed to be within the control 
of VA and should have been included in the record, as they 
may be determinative of the claim.  Therefore a remand is 
necessary for the purpose of obtaining such records. See Bell 
v. Derwinski, 2 Vet. App. 492 (1992).

Moreover, the veteran testified that his PTSD symptoms were 
worse since his last VA examination in June 2003.  
Consequently, another VA examination should be scheduled.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997) (when appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled another 
examination). 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment of the 
veteran's PTSD at the VA facilities in New 
Orleans and LaPlace, Louisiana from 2003 
to the present.

2.  Schedule the veteran for an 
examination to determine the current 
nature and extent of disability due to his 
service-connected PTSD.  The claims folder 
should be available to the examiner.  

3.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



